Citation Nr: 0415642	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is entitled to educational assistance 
benefits under Chapter 1606 (formerly Chapter 106), Title 10, 
United States Code, for periods of enrollment extending from 
October 5, 1998 to May 3, 1999.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1983 to June 1995, 
and service in the Army National Guard beginning in June 
1996.  Since May 1998, he has been serving in the United 
States Army Reserve.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
determination of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The Department of Defense (DOD) established June 18, 1996 
as the veteran's date of basic eligibility for Chapter 1606 
benefits.

2.  The RO received the veteran's initial application for 
Chapter 1606 benefits on May 4, 2000.

3.  The RO received an Enrollment Certification from the Art 
Institute of Colorado on May 4, 2000, certifying courses 
taken by the veteran from October 5, 1998 to September 21, 
1999.  

4.  The RO received another Enrollment Certification from the 
Art Institute of Colorado on November 18, 2002, certifying 
courses taken by the veteran from October 5, 1998 to March 
25, 2000.  

5.  By letter dated January 2003, the RO granted the veteran 
entitlement to Chapter 1606 benefits for periods of 
enrollment extending from May 4, 1999 to March 25, 2000, and 
denied the veteran entitlement to Chapter 1606 benefits for 
periods of enrollment extending from October 5, 1998 to May 
3, 1999. 


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for periods of enrollment extending from October 5, 1998 to 
May 3, 1999 have not been met.  10 U.S.C.A. § 16136 
(West 2002) ; 38 C.F.R. § 21.7631(a), (b) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not so complied; 
however, the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof, see Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993), for the reason that there no possibility, reasonable 
or otherwise, that further notice or assistance would aid in 
substantiating the veteran's claim given that the law, and 
not the evidence, is dispositive in this case.  See Manning 
v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002); Smith (Claudus) v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002). 



II.  Analysis of Claim

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training has a high school diploma or its equivalent, is 
entitled to educational assistance under Chapter 1606.  
10 U.S.C.A. § 16132 (West 2002).  A determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2003).

The veteran in this case served on active duty from May 1983 
to June 1995.  Department of Defense (DOD) computer generated 
information indicates that he then enlisted in the Army 
National Guard and the United States Army Reserve.  DOD data 
records indicate that the veteran entered his Army National 
Guard component on June 17, 1996 and his United States Army 
Reserve component on May 20, 1998.  These records also 
indicate, in error, that the veteran did not sign a six-year 
contract and was therefore not eligible for Chapter 1606 
benefits.  DOD subsequently corrected this error and 
established June 18, 1996 as the veteran's date of basic 
eligibility for Chapter 1606 benefits.

Thereafter, on May 4, 2000, the RO received an application 
for Chapter 1606 benefits from the veteran.  This application 
reflects that the veteran enrolled in culinary art courses at 
the Art Institute of Colorado, in September 1998.  On the 
same date, the RO received a VA Form 22-1999 (Enrollment 
Certification) from the Art Institute of Colorado certifying 
courses taken by the veteran from October 5, 1998 to 
September 21, 1999.  On November 18, 2002, the RO received 
another Enrollment Certification from the Art Institute of 
Colorado certifying courses taken by the veteran from October 
5, 1998 to March 25, 2000.  Based on this information, in 
January 2003, the RO notified the veteran by letter that, 
because his application was received on May 4, 2000, he was 
entitled to Chapter 1606 benefits for periods of enrollment 
extending from May 4, 1999 to March 25, 2000, but not for 
periods of enrollment extending from October 5, 1998 to May 
3, 1999.  

The regulations governing the payment of Chapter 1606 
benefits prohibit an award of Chapter 1606 benefits for any 
period of enrollment that occurred earlier than one year 
prior to the date of the receipt of the application for such 
benefits.  Specifically, the commencing date of a first-time 
award of educational assistance allowance for an individual 
eligible under Chapter 1606 will be the latest of the 
following dates: (i) the date certified by a school or 
establishment under paragraph (b) or (c); (ii) one year 
before the date of claim; and (iii) the later of the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice.  Paragraph 
(b), which governs school certification of courses leading to 
a standard college degree, provides that when a student 
enrolls in a resident course or subject, the commencing date 
of an award of educational assistance will be the date of 
reporting provided other criteria are met.  
38 C.F.R. § 21.7631(a), (b) (2003).  Inasmuch as the RO 
received the veteran's application for Chapter 1606 benefits 
on May 4, 2000, the veteran is not entitled to such benefits 
for enrollment prior to May 4, 1999 (one year prior to the 
receipt of the Chapter 1606 application). 

The veteran contends the following in support of his claim: 
(1) He was not educated regarding the time limits for filing 
an application for Chapter 1606 benefits; (2) If he had known 
there were such limitations, he would have been more active 
in following up on his initial request for such benefits; (3) 
The Art Institute of Colorado submitted enrollment 
certifications on numerous occasions, including on April 28, 
2000, but VA never responded to those certifications until 
the veteran initiated an inquiry in November 2002; (4) The 
veteran should not be held accountable for the actions of the 
Art Institute of Colorado in not submitting a Chapter 1606 
application in a timely manner; and (5) Because the veteran 
relocated to Washington D.C. during May and June 2000 and was 
looking for a job, he was delayed a few months in following 
up on his initial request for Chapter 1606 benefits.  

With regard to the first and second contentions, the Board 
notes that VA is not obligated to inform potential recipients 
of Chapter 1606 benefits of the commencing dates for such 
benefits.  Even assuming otherwise, the remedy for breach of 
such an obligation cannot involve payment of benefits where 
statutory requirements for such benefits are not met.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate 
advice does not create any legal right to benefits where such 
benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (holding that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).

With regard to the third contention, the Board notes that the 
RO received the April 28, 2000 Enrollment Certification from 
the Art Institute of Colorado on May 4, 2000, along with the 
veteran's application for Chapter 1606 benefits.  As 
indicated in the statement of the case, based on DOD data 
showing that the veteran was ineligible for such benefits, 
the RO determined that the application could not be granted.  
It does not appear that the RO informed the veteran of this 
determination; however, when the veteran filed another claim 
for such benefits in November 2002, the RO realized its error 
and treated the second claim as if it had been filed on 
May 4, 2000.  The veteran was therefore not prejudiced by any 
failure on the part of VA to respond to the April 28, 2000 
Enrollment Certification.

With regard to the fourth contention, the Board notes that 
the veteran, not the Art Institute of Colorado, is 
responsible for submitting a Chapter 1606 application.  It is 
the date of receipt of that application, not the date of 
receipt of the Enrollment Certification that controls the 
commencing date for Chapter 1606 benefits.  For the reasons 
noted above, in the absence of evidence establishing that the 
veteran filed another such application prior to May 4, 2000, 
the veteran cannot prevail in his claim.

With regard to the fifth contention, the Board notes that any 
delay the veteran experienced in following up on his initial 
claim had no effect on the disposition of this appeal.  As 
previously indicated, the RO treated the veteran's second 
claim as if it had been filed on May 4, 2000, the date of 
receipt of the initial claim.  Again, unless the veteran has 
evidence establishing that he filed another such application 
prior to May 4, 2000, he cannot prevail in his claim.

The Board is sympathetic to the arguments advanced by the 
veteran; however, the legal criteria governing the payment of 
Chapter 1606 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Since payment of 
government benefits must be authorized by statute and 
regulations, and pertinent regulatory provisions provide that 
the veteran has not satisfied criteria for the payment of 
those benefits prior to May 4, 1999, the aforementioned 
assertions fail.  The law in this case is dispositive; 
therefore, the veteran's claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, for periods of enrollment 
extending from October 5, 1998 to May 3, 1999, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



